Citation Nr: 1014697	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
anxiety, depression, and post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from February 1973 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied entitlement service connection for 
depression and anxiety. 

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO in February 2007; a transcript 
of that hearing is of record.  He also presented testimony at 
a personal hearing in June 2008 before the undersigned at the 
RO; a transcript of that hearing is of record.

In an October 2008 decision, the Board denied service 
connection for depression and anxiety.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans' Claims (Court).

The Court granted the parties' Joint Motion for Remand of the 
Board's October 2008 decision.  Pursuant to the actions 
requested in the November 2009 Joint Motion, the Court 
vacated the Board's decision and remanded the issue of 
entitlement to service connection for depression and anxiety 
to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on this matter is warranted.

In the October 2009 Joint Motion for Remand, the parties 
agreed that the Board erred when it did not provide an 
adequate statement of reasons and bases for its 
determination.  It was further noted that the case should be 
remanded for the Board to adequately consider all of the 
evidence pertinent to the Veteran's claim, namely reconciling 
the findings in a May 2004 private medical report and in a 
March 2007 VA examination report. 

As an initial matter, as reflected on the title page of this 
decision, the Board has slightly recharacterized that issue 
to encompass multiple psychiatric disorders.  A claimant's 
identification of the benefit sought does not require any 
technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 
256-57 (2007) ("It is the pro se claimant who knows what 
symptoms he is experiencing and that are causing him 
disability, .... [and] it is the Secretary who knows the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability 
based on a sympathetic reading of the material in a pro se 
submission.")  A claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability.  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009)(claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities and that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.); 38 C.F.R. § 3.159(c)(3).  

In multiple written statements of record as well as during 
his February 2007 and June 2008 hearings, the Veteran 
reported that he boarded the USS Grant County in Naples and 
that his psychiatric condition began after being around 
explosions while at a naval facility in Cam Ranh Bay, Vietnam 
for a short time period (his DD Form 214 did not reflect any 
foreign service) as well as feeling isolated during his 
active service.  Thus, given the Veteran's description of his 
claim, the Board finds that recharacterization of the issue 
of entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety, depression, and 
PTSD, is most appropriate.

In this case, the Veteran's service treatment records 
reflected that he was discharged from service on account of 
psychiatric problems after he was diagnosed with an 
inadequate personality and with drug dependency on several 
occasions while in service.  Clinical records dated in April 
and May 1974 noted findings of psychological drug dependency 
in an inadequate personality, who under the influence of 
drugs or ethanol, decompensates into outbursts of rage and 
physical aggressiveness.  The Veteran was noted to have an 
acute anxiety attack secondary to marital problems in June 
1974.  The examiner listed an impression of unstable 
personality with explosive characteristics.  In a June 1974 
Medical Board report, it was noted that the Veteran was 
diagnosed with an explosive personality and referred for 
admission after several episodes of aggressive outbursts.  It 
was indicated that he was incarcerated by the Italian police 
for destroying property in a hotel room when a taxicab driver 
failed to pick him up at a prearranged time.  An examination 
of the Veteran revealed a lifelong history of maladjustment 
and the Medical Board report reflected a determination that 
he had an inherent, pre-existing personality disorder which 
rendered him unsuitable for any further service.  Thereafter, 
the Veteran was discharged from active service in July 1974.

The Board notes that personality disorders are not considered 
diseases or injuries for compensation purposes, and are not 
considered disabilities for which service connection can be 
established.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007); Winn 
v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid regulation).  Service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Post-service VA outpatient and inpatient treatment records 
detailed that the Veteran was treated for the following 
conditions:  antisocial personality and multiple substance 
abuse/dependency (October to November 1976); frostbite of 
both lower extremities and history of drug abuse (December 
1976); personality disorder, polydrug abuse, and questionable 
latent schizophrenia (May 1977); multiple drug abuse and 
personality disorder (December 1977 to June 1978); passive 
aggressive personality disorder (March 1979); adjustment 
reaction with depressed mood and suicidal ideation (February 
1988); adjustment disorder with anxious and depressed mood 
(June 1988); major depression (August 1988); alcohol 
dependence and personality disorder (September 1988); 
dysthymia and alcohol dependence (February to March 1992); 
and alcohol dependence, alcohol withdrawal, and complicated 
dysthymia (October to November 1993).  

Private treatment records dated in May 2004 showed diagnoses 
of recurrent and moderate major depressive disorder and 
alcohol dependence that was in remission.

During the March 2007 VA mental disorders examination, the 
Veteran did not report any combat experience and reported 
symptoms of major depression and anxiety in current remission 
for the past three years.  Following a review of the claims 
file and an examination of the Veteran, the examiner, a VA 
staff psychiatrist, diagnosed alcohol dependence with 
episodes of depressed and anxious mood, now in remission.  
After specifically acknowledging the May 2004 private 
diagnoses of major depressive disorder and alcohol dependence 
in remission, the examiner opined that the Veteran's current 
mental condition, alcohol dependence with episodes of 
depressed and anxious mood, was currently in remission.  He 
further opined that the Veteran's report of depressive and 
anxiety symptoms were directly due to and exacerbated by his 
alcohol abuse during and after service until three years ago 
at which point he abstained from alcohol.  Rationale for the 
opinion included extensive review of the claims file, 
clinical interview, and expertise. 

In light of the cumulative record discussed above, the AMC/RO 
should arrange for the Veteran to undergo an additional 
examination to determine the nature and etiology of his 
claimed acquired psychiatric disorder on appeal.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

The Veteran's in-service Medical Board report dated in June 
1974 indicated that he had four Executive Officer's Masts and 
two Commanding Officer's Masts.  The Veteran has also alleged 
that he was stationed at a naval facility in Vietnam during 
service.  However, evidence of record does not reflect that 
the RO attempted to obtain service personnel records from his 
period of active service in Navy from February 1973 to July 
1974.  

The claims file also reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Birmingham, Alabama; however, as the claims file only 
includes outpatient and inpatient treatment records from that 
provider dated up to February 2007, any additional records 
from that facility should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his claim 
for entitlement to service connection for 
an acquired psychiatric disorder to 
include anxiety, depression, and PTSD on 
appeal, to include informing the Veteran 
that he can submit alternate sources of 
records, such as "buddy statements," to 
corroborate claimed in-service stressors.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
acquired psychiatric disorder for the 
period from July 1974 to the present.  Of 
particular interest are any outstanding VA 
records of evaluation and/or inpatient or 
outpatient treatment of the Veteran's 
claimed psychiatric disorder from the 
Birmingham VAMC, for the period from 
February 2007 to the present.  Also of 
particular interest are additional details 
regarding the Veteran's claimed stressors.  
Each of the incidents must be more fully 
described with the dates of any and all 
incidents to within seven days if 
possible, the types and locations of the 
incidents, detailed descriptions of 
events, and any other identifying 
information.  

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  Appropriate action should be taken to 
obtain service personnel records 
associated with the Veteran's period of 
active service in the Navy from February 
1973 to July 1974.  

4.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
psychiatric disability found to be present 
had its onset in or is related to service.  
In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology since 
service, the May 2004 private treatment 
record, and the opinion of the March 2007 
VA examiner.  Additionally, noting the 
Veteran's in-service diagnosis of a 
personality disorder, the VA examiner is 
asked to indicate whether there was any 
superimposed disease or injury in service.  
The rationale for all opinions expressed 
should be provided in a legible report.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


